         Case 8:18-cv-00806-JVS-JDE Document 57-3 Filed 10/06/20 Page 1 of 1 Page ID #:446
Name, Address, and Phone Number of Attorney(s):
Steven Gebelin, Lesowitz Gebelin LLP
8383 Wilshire Blvd., Suite 520
Beverly Hills, CA 90211         (310) 341-3072

                                            UNITED STATES DISTRICT COURT
                                           CENTRAL DISTRICT OF CALIFORNIA

Optima Tax Relief, LLC                                                                           CASE NUMBER

                                                                                            8:18-cv-806-JVS-JDE
                                                     Plaintiff(s)
                                v.
Optimum Wealth Management, Inc.                                       APPLICATION FOR APPEARANCE AND EXAMINATION
                                                                       OF    JUDGMENT DEBTOR or ✔ THIRD PARTY RE:
                                                                                      ✔   ENFORCEMENT OF JUDGMENT
                                                  Defendant(s)                            ATTACHMENT (Third Person)


                Optima Tax Relief, LLC           , the (choose one)    ✔   Judgment Creditor         Assignee of Record
                      (Name)                                                 Plaintiff who has a right to attach order
hereby applies for an order requiring      Ryan Campos                                           to appear and furnish information to aid
                                                    (Name of Person To Be Examined)
in enforcement of the money judgment or to answer concerning property or debt.
The person to be examined is:
          the judgment debtor
          a third person who (1) has possession or control of property belonging to the judgment debtor or the defendant or
          (2) owes the judgment debtor or the defendant more than $250.00. An affidavit or declaration supporting this
          application under California Code of Civil Procedure section 491.110 or 708.120 is attached hereto.
       ✔ a third person who has information concerning the business or financial affairs, assets, and/or transactions of the
          judgment debtor or the defendant sufficient to aid in the enforcement of the money judgment or right to attach order
          against the judgment debtor or the defendant pursuant to California Code of Civil Procedure sections 491.120 or
          708.130. An affidavit is attached hereto that (1) shows that a relationship exists between the judgment debtor or the
          defendant and the third party such that the third party can furnish information to aid in the enforcement of the money
          judgment or right to attach order and (2) sets forth the categories of information and documents sought.
The person to be examined resides or has a place of business in the county or within 150 miles of the place of examination. (See
California Code of Civil Procedure sections 491.150(b), 708.160(b).)

    This court is not the court in which the money judgment was entered or (attachment only) the court that issued the writ of
    attachment. An affidavit or declaration supporting an application under California Code of Civil Procedure section 491.150
    or 708.160 is attached.
    The judgment debtor has been examined within the past 120 days. An affidavit or declaration showing good cause for
    another examination is attached.

I declare under penalty of perjury that the foregoing is true and correct.

Dated:                         10/6/2020
                                                                                            (Signature of Declarant)
                                                                                               Steven T. Gebelin
                                                                                             (Type or Print Name)
 A PROPOSED ORDER TO APPEAR FOR EXAMINATION (CV-4P ORDER) MUST ACCOMPANY THIS APPLICATION
CV-4P (05/18)                              APPLICATION FOR APPEARANCE AND EXAMINATION
                                                  (Enforcement of Judgment/Attachment)
